Eggleston, J.,
delivered the opinion of the court.
This is a companion case to Morrison v. Morrison, ante, p. 417, 14 S. E. (2d) 322, decided today.
Pending the presentation of the petition for appeal in that case, the appellants filed in the court below a separate suit in equity against Carrie B. Morrison and others, in effect, attacking the decree of sale entered on February 15, 1940, in the companion suit, on the same grounds advanced by them there. From a decree sustaining the demurrers and dismissing the bill this appeal has been taken.
*430We need not stop to consider whether the decree in the companion suit could be challenged in this manner. On the merits the questions raised on the two appeals are identical, and what we have said and determined in the companion case is controlling here.
The decree appealed from is

Affirmed.